PER CURIAM.
On January 23, 1968, we ordered C. E. Wheelock to show cause why his license to practice law in this *573state should not be suspended for misconduct. .The misconduct did not cause loss to a client, nor was there evidence of serious moral fault. But it was a second offense, and amounted to deception wholly inconsistent Avith a lawyer’s obligation of fidelity to his client. We Avill not describe the unhappy affair, in detail, as the conduct complained of Avas substantially of the same character.as the first offense. See In re C. E. Wheelock, 233 Or 236, 377 P2d 858 (1963).
We are now satisfied that Wheelock’s behavior Avas the result of a'mental' depression and not a course of Avillful or calculated wrongdoing. Indeed, the neglect and subsequent deception of the client exhibited in these episodes rather clearly reveal a psychiatric problem rather than a disciplinary one.
The reports of psychiatrists are part of the record, and they assert that Wlieelock’s condition has been corrected and that there is virtually no likelihood of a recurrence. In vieAV of these medical recommendations, Ave agree with the Board of Governors in the recommendation that this unfortunate matter be brought to a close Avith the minimum punishment consistent with the public interest.
Because of the danger to the public, hoAvever, from serious misconduct, whether caused by moral defect or mental illness, a means must be found to protect the public. Accordingly, we find it necessary to place the accused on probation. See In re Ricketts, decided this day.
The purpose of probation in this case is not to punish an attorney for behavior he perhaps could not have avoided. Bather, its purpose is to provide a means by Avhich the Oregon State Bar may moAre quickly to bring before this court any instance of future misconduct on the part of the attorney Avhich *574might endanger the rights of any client, regardless of the cause of such misconduct.
It is accordingly ordered that C. E. Wheelock be placed on probation for a period of two years, during which time his right to practice law may be suspended summarily upon motion of the Oregon State Bar supported by any substantial evidence of a recurrence of his mental problem insofar as it might affect his ability to carry out his professional responsibilities.
The matter is continued for a period of two years.